Case: 11-15054   Date Filed: 01/17/2013   Page: 1 of 14

                                                          [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________

                              No. 11-15054
                          Non-Argument Calendar
                        ________________________

                D.C. Docket No. 1:10-cr-00397-WSD-LTW-1



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                   versus

BIDEMI BELLO, a.k.a. Ola Williams,
a.k.a. Abidemi A. Bello,
a.k.a. Nimota Folashade Bello,
a.k.a. Wasilat O. Williams,
a.k.a. Bidemi A. Bello,

                                                           Defendant-Appellant.

                       ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                       ________________________

                             (January 17, 2013)

                    ON PETITION FOR REHEARING
              Case: 11-15054     Date Filed: 01/17/2013    Page: 2 of 14

Before DUBINA, Chief Judge, TJOFLAT and KRAVITCH, Circuit Judges.

PER CURIAM:

      We grant Appellant Bidemi Bello’s petition for rehearing, vacate our

previous panel opinion, and substitute the following opinion in lieu thereof:

      Following her convictions for two counts of forced labor, two counts of

trafficking with respect to forced labor, one count of document servitude, one

count of harboring for financial gain, and two counts of unlawful procurement of

naturalization, Appellant Bidemi Bello challenges the two forced labor

convictions, raising an issue regarding the Sixth Amendment right to a unanimous

jury verdict. Bello argues that the district court erred in refusing to instruct the

jury that it must find unanimously the unlawful means by which she coerced her

two victims into forced labor. After considering the record and the arguments of

the parties, we affirm the convictions.

                                           I.

      A. Facts

      Bello, who emigrated to the United States, took trips to her native country,

Nigeria, where she recruited two teenage girls to work for her as nannies through

false promises of a better life in America. In both situations, Bello brought the

girls into the United States illegally and made the girls her domestic slaves by

                                           2
               Case: 11-15054        Date Filed: 01/17/2013      Page: 3 of 14

means of physical abuse, psychological abuse, and various threats. While the

maltreatment of each victim was very similar, our analysis requires that we

separately recount the testimony and evidence concerning each young woman.

              1. Laome’s Forced Labor

       First, Bello recruited Olawunmi Olatunbosun (“Laome”), a 17 year old from

a very poor family in Nigeria.1 Laome spoke no English. Bello promised Laome

and her father that if Laome worked as Bello’s nanny, Bello would pay her a

monthly salary, send money to the family in Nigeria, and allow Laome to attend

school in America. Bello brought Laome to the United States illegally in October

2001 where she lived with Bello in a large home outside of Atlanta.

       Bello required Laome to cook, clean, and complete daily household chores

in addition to caring for T., Bello’s baby. Bello denied Laome access to available

tools at the home that would speed her work, such as a lawnmower, vacuum

cleaner, washing machine, or dishwasher. Instead, Bello required Laome to cut

the grass by hand, sweep the carpet with a broom, and hand-wash dishes, clothes,

and diapers. Bello demanded that Laome clean the bathrooms and a backyard

fence daily, regardless of whether they were dirty. Laome did these tasks while


       1
         The superseding indictment identifies Olawunmi Olatunbosun as “O.O.” Trial
transcripts and the jury instructions refer to her by the nickname “Laome,” which we also adopt
for ease of reference.

                                               3
             Case: 11-15054     Date Filed: 01/17/2013   Page: 4 of 14

simultaneously caring for T; thus, Laome often carried the baby with her on her

back. Laome was also responsible for caring for T. during the night if T. cried. If

Laome permitted T. to cry, Bello would beat Laome. When she was at home,

Bello never contributed to household upkeep or the care of her child. Over the

two and a half years that Laome worked for Bello, Bello never paid her directly,

although she did send a total of $300 to Laome’s parents. Laome never attended

school as Bello promised.

      Bello secured Laome’s obedience and labor by abusing Laome and

threatening her. If household chores did not satisfy Bello, she hit and beat Laome

with the back of her hand, a shoe, a wooden spoon, an extension cord, a belt, a

hanger, a broom, or any item close at hand. On occasion, Bello stood on Laome’s

stomach while beating her. She also threatened to beat and kill Laome or send her

to jail in Nigeria. Bello told Laome that if she answered the door or talked to the

neighbors, the police would take Laome to jail. Laome believed all of Bello’s

threats. Bello further abused Laome by calling her dumb, stupid, poor, dirty, ugly,

demonic, a slave, a witch, and a bitch. Bello took Laome with her to her church

and told her church pastor that Laome was a witch.

      Bello required Laome to sleep on the couch, even though the home had

extra bedrooms. Bello forbid Laome from using any of the home’s bathtubs, and

                                          4
               Case: 11-15054        Date Filed: 01/17/2013      Page: 5 of 14

instead, required Laome to bathe with a bucket. Bello dressed Laome in her old

clothes and underwear, cut her hair short against her wishes, and gave her no

privacy, requiring her to change clothes in a hallway near a closet where Laome

kept her belongings. Bello did not feed Laome well and often forced her to eat

old, moldy food. If Laome threw up the food, Bello made her eat her vomit.

       Laome could not go and come from the house as she pleased. She had no

cell phone, keys to Bello’s home, or personal money. Laome made no friends of

her own in the United States. After Laome told Bello that Laome’s father called

the house, Bello beat and kicked her for hours and forced her to stand naked for a

day with one hand and one foot on the ground and the other foot in the air.

Eventually, in May 2004, Laome escaped Bello’s home with the assistance of two

of Bello’s friends who observed the abuse.

              2. Dupe’s Forced Labor

       After Laome’s escape, Bello needed someone else to care for her home and

T., so she returned to Nigeria and recruited Olayemia Shorinola (“Dupe”).2 Dupe

also came from modest means, but she knew a little English from school. Again,

Bello promised Dupe’s father that she would treat Dupe like family and put her


       2
         The superseding indictment identifies Olayemia Shorinola as “O.S.” Trial transcripts
and the jury instructions refer to her by the nickname “Dupe,” which we also adopt for ease of
reference.

                                                5
                Case: 11-15054   Date Filed: 01/17/2013   Page: 6 of 14

through school in America in exchange for Dupe’s care for T., who was then about

three years old. Bello also told Dupe’s father that Dupe would be expected to help

out around the house a little. Dupe’s care for T. was intended to be rendered in

exchange for Bello’s providing Dupe with an education. Bello used false

information and documents to bring Dupe illegally into the United States in the

fall of 2004.

      Upon arrival at Bello’s home, Bello put Dupe to work and required her to

constantly busy herself with housework, yard work, and childcare. Dupe usually

began working around 5:00 in the morning and was not permitted to rest or have a

day off. If T. woke up during the night, Dupe had to care for her. Bello did no

childcare or chores herself. As with Laome, Dupe was not allowed to use

available appliances for her chores. Once, when Bello learned that Dupe used the

washing machine and caused it to malfunction, Bello slapped her.

      Bello frequently slapped, hit, beat, and cursed Dupe. She insulted Dupe’s

family, called her stupid, a witch, and a slave. When Dupe fled from Bello’s

abuse, Bello would just corner her against a wall and then beat her more. More

than once, Bello caused Dupe to bleed. Usually the beatings were for what Bello

deemed unsatisfactory job performance, but at other times, Bello beat Dupe for

accidents and mistakes, or for standing up for herself by talking back to Bello.

                                          6
              Case: 11-15054    Date Filed: 01/17/2013   Page: 7 of 14

Dupe showed marks on her face to people at Bello’s church and told them that

Bello beat her.

      Dupe was required to sleep on the floor and bathe with a bucket, even

though the house had spare bedrooms and bathrooms. Bello forced Dupe to cut

her hair short, against her wishes. Dupe could not eat the food she prepared for

Bello; rather, Bello bought Dupe cheap foods that were about to expire. On one

occasion, Bello forced Dupe to eat spoiled leftovers.

      Like Laome, Dupe was not given a key to the house or a cell phone. She

could not go outside without Bello’s permission. Bello tried harder to isolate

Dupe than she tried with Laome, forbidding Dupe from speaking to people at her

church. Like Laome, Dupe had no other contacts in America, and Bello did not

allow Dupe to contact or be contacted by her family in Nigeria. Dupe did not

believe there was anything she could do about her situation. Dupe believed that

Bello had powerful friends in government in Nigeria who could have her or her

parents arrested. As with Laome, Bello told Dupe that American law enforcement

would put Dupe in jail or send her back to Nigeria if she ever called the police.

      Bello never paid Dupe or her family, and she never sent Dupe to school as

promised. Eventually, in the spring of 2006, Dupe escaped Bello’s home, using

money given to her by Bello’s friends to call a taxi.

                                          7
                Case: 11-15054        Date Filed: 01/17/2013        Page: 8 of 14

       B. Relevant procedural history

       Bello was arrested in August 2010. A grand jury indicted Bello on nine

counts, two counts of which were for the forced labor of Laome (Count One) and

Dupe (Count Four). Counts One and Four of the superseding indictment charged

that Bello, in violation of 18 U.S.C. § 1589, knowingly obtained the labor and

services of both victims: (1) by means of threats of serious harm to and physical

restraint against the victims or another person; (2) by means of a scheme, plan, and

pattern intended to cause the victims to believe that, if they did not provide labor

or services, they or others would suffer serious harm; and (3) by means of the

abuse and threatened abuse of the law and legal process.3 Bello’s case proceeded

to trial.

       At the charging conference, and later in writing, Bello objected to the

Government’s proposed instruction describing the elements of forced labor to be

proved on Counts One and Four. Bello argued that the jury must be instructed to

unanimously agree as to the prohibited means by which she obtained Laome and

Dupe’s labor. The court overruled the objection, which she renewed after the jury



       3
         The superseding indictment, the Government’s requested jury instructions, and the jury
charge all follow the original version of 18 U.S.C. § 1589, in force from 2000 to 2008. We also
reference the original, 2000 version of the statute in effect prior to the 2008 amendments, as this
statute was in effect at the time of Bello’s offense conduct.

                                                 8
              Case: 11-15054     Date Filed: 01/17/2013   Page: 9 of 14

was charged. The jury found Bello guilty on eight of nine counts charged,

including Counts One and Four. The district court sentenced Bello to a term of

imprisonment of 140 months on Counts One, Two, Four, and Five; 120 months on

Counts Seven, Eight, and Nine; and 60 months on Count Three, all to run

concurrently for a total of 140 months’ imprisonment. Upon her release from

prison, Bello will serve three years’ supervised release. Bello was also ordered to

pay restitution in the amount of $144,200. Bello timely appealed, contesting the

jury instructions’ failure to require unanimity as to the means by which Bello

coerced Laome and Dupe to work.

                                          II.

      We review the legal accuracy of a jury instruction de novo. United States v.

Prather, 205 F.3d 1265, 1270 (11th Cir. 2000). However, we review for an abuse

of discretion a district court’s rejection of a requested jury instruction. United

States v. Moore, 525 F.3d 1033, 1046 (11th Cir. 2008).

                                         III.

      On appeal, Bello reiterates her objection to the jury’s instruction on the

forced labor offenses. Bello contends that, pursuant to her Sixth Amendment right

to a jury trial and a unanimous jury verdict, the court should have required the jury

to unanimously find not only that she coerced Laome and Dupe into forced labor

                                           9
               Case: 11-15054    Date Filed: 01/17/2013   Page: 10 of 14

by some prohibited means, but also the specific statutory means by which she

obtained their labor. She further contends that because Counts Two, Three, and

Five include as an element the underlying violation of the forced labor statute, her

conviction on these counts also must be reversed. Similarly, she argues that Count

Eight must be reversed because it required a finding that Bello was not entitled to

naturalization as a U.S. citizen at the time she sought naturalization because she

committed a crime for which she had not been arrested, i.e., the crime of forced

labor.

         The Government counters that the three means of coercion identified in the

statute are not elements of the offense of forced labor. Rather, coercion, by any,

some, or all of the three means, is the element that requires a unanimous jury

verdict, and the jury was adequately instructed to find unanimously that Bello

knowingly obtained forced labor by at least one of the means identified in the

statute. The Government contends that the statutory text, legislative history, and

narrow scope of conduct encompassed in 18 U.S.C. § 1589 compel the conclusion

that the methods of coercion listed in the statute are simply means, not individual

elements of the forced labor crime. Alternatively, the Government argues that

even if the instruction given was erroneous, any error was harmless because the

Government presented overwhelming evidence that Bello coerced her victims by

                                          10
             Case: 11-15054      Date Filed: 01/17/2013     Page: 11 of 14

all three of the enumerated methods of coercion.

      The statute in dispute, 18 U.S.C. § 1589(a), states that

      [w]hoever knowingly provides or obtains the labor or services of a
      person—

             (1) by threats of serious harm to, or physical restraint against,
      that person or another person;

            (2) by means of any scheme, plan, or pattern intended to cause
      the person to believe that, if the person did not perform such labor or
      services, that person or another person would suffer serious harm or
      physical restraint; or

             (3) by means of the abuse or threatened abuse of law or the
      legal process,

      shall be fined . . . or imprisoned . . . , or both.

Consistent with the text of the statute, the district court instructed the jury on

Counts One and Four as follows:

            To find a Defendant guilty of forced labor, you must find that
      the Government has proven each of the following three elements
      beyond a reasonable doubt:

            First, that the Defendant provided or obtained the labor or
      services of another person.

            Second, that the Defendant did so through at least one of the
      following prohibited means:
            One, by threats of serious harm to, or physical restraint against
      the person or any other person;
            Or, two, by a scheme, plan or pattern intended to cause the
      person to believe that non-performance of labor or services would

                                            11
             Case: 11-15054      Date Filed: 01/17/2013    Page: 12 of 14

      result in serious harm to that person or any other person;
             Or three, by the abuse or threatened abuse of law or the legal
      process.

            And thirdly — this is the third element — that the defendant
      acted knowingly.

      ...

             If you find that the defendant used one of the prohibited means,
      you must then determine whether such use was sufficient to cause
      [either victim] reasonably to believe that she had no choice but to
      remain working for the defendant.

[R. 81 at 1154–56 (emphasis added).] The court also instructed the jury generally

that “[a]ny verdict you reach in the jury room, whether guilty or not guilty, must

be unanimous. In other words, to return a verdict, you must all agree.” [Id. at

1169.]

      It is clear that “a jury in a federal criminal case cannot convict unless it

unanimously finds that the Government has proved each element” of the crime

charged. Richardson v. United States, 526 U.S. 813, 817, 119 S. Ct. 1707, 1710

(1999) (emphasis added). It is unclear, however, whether the means of coercion in

§ 1589 should be treated as elements of a forced labor offense, requiring a jury’s

unanimous agreement as to which means of coercion were employed. The

question presents an issue of first impression in this circuit or any federal circuit.

Nevertheless, we will not resolve the issue in this instance because we are

                                           12
             Case: 11-15054     Date Filed: 01/17/2013    Page: 13 of 14

confident that even if the district court committed a constitutional error, the error

was harmless.

      We employ the harmless error analysis enunciated by the Supreme Court in

Chapman v California, 386 U.S. 18, 87 S. Ct. 824 (1967), because this is a direct

appeal. See generally, Brecht v. Abrahamson, 507 U.S. 619, 637, 113 S. Ct. 1710,

1721-22 (1993). Thus, we must consider whether the error here “was harmless

beyond a reasonable doubt.” Chapman, 386 U.S. at 24, 87 S. Ct. at 828.

      The record before us indicates that the verdicts on Counts One and Four

would not have likely differed if the court instructed the jury to find unanimously

the means by which Bello coerced Laome and Dupe to work for her. The

Government presented evidence that: (1) Bello both threatened to beat and

actually beat both Laome and Dupe; and (2) Bello engaged in a persistent pattern

of abuse of both Laome and Dupe that led them to believe that disobeying Bello

would result in continued, and possibly more serious, abuse; and (3) Bello

threatened to subject both Laome and Dupe, or their families, to arrest and

imprisonment in the United States, Nigeria, or both. Congress defined forced

labor as knowingly obtaining a person’s labor through at least one prohibited

means of coercion. See 18 U.S.C. § 1589(a). Therefore, whether the jury might

have failed to unanimously agree that Bello employed at least one prohibited


                                          13
             Case: 11-15054     Date Filed: 01/17/2013   Page: 14 of 14

statutory means of coercion when the Government demonstrated Bello’s use of all

three prohibited means is harmless beyond a reasonable doubt. Furthermore,

because the verdicts on Counts One and Four were unaffected by the court’s

instructions, any error was likewise harmless as to Bello’s other convictions that

included as an element a violation of the forced labor statute.

      Consequently, we hold that even if the district court’s instruction was

insufficient insofar as it did not require unanimity as to the prohibited means of

coercion, any error was harmless. Likewise, we conclude that the district court’s

rejection of Bello’s requested jury instruction was not an abuse of discretion.

                                         IV.

      For the foregoing reasons, we affirm Bello’s convictions as to Counts One

and Four, the substantive forced labor offenses, and as to Counts Two, Three,

Five, and Eight, the counts that Bello argues are dependent upon the guilty verdict

as to Counts One and Four.

      AFFIRMED.




                                         14